PER CURIAM.
By an application for a writ of habeas corpus, the petitioner Bashlor seeks release from the state prison. We issued the writ and a return has been filed. Upon consideration of the record it now appears petitioner is not entitled to release from custody. The writ, therefore, is discharged and the petitioner is remanded to the custody of the respondent.
It is so ordered.
THOMAS, ROBERTS and CALDWELL, JJ., concur.
DREW, J., concurs specially with opinion.
O’CONNELL, J., concurs and agrees with DREW, J.
ERVIN, J., concurs specially with opinion.
BARNS, (Ret.) J., concurs specially with opinion.